Exhibit 10.58
CA, INC.
RENTERS RELOCATION POLICY FOR BANDS K, L AND ZZ
(SENIOR EXECUTIVES)

 



--------------------------------------------------------------------------------



 



The Company’s policies, procedures and practices, whether expressed here or
elsewhere, whether oral or written, are not intended to create any promise or
contractual right of employment.
Employment with the Company is at will. This means that either you or the
Company may terminate the employment relationship at any time with or without
cause and without prior notice. This applies to privileges and benefits as well.
This relocation policy is subject to change by the Company in its sole
discretion without prior notice, to the extent permitted by applicable law.

 



--------------------------------------------------------------------------------



 



CA, INC.
RENTERS RELOCATION POLICY FOR BANDS K, L AND ZZ (SENIOR EXECUTIVES)
INTRODUCTION
Change offers challenges and opportunities. On behalf of all your colleagues
here at CA, Inc. (CA or the Company), we want to thank you for your willingness
to make this change. We hope that it will lead to personal growth, further
career development, and prove mutually beneficial.
While there are many benefits available to you, you will be responsible for
managing costs associated with your move and you will be expected to keep
relocation costs to a minimum.
Our goal is to provide our mobile employees and their families with the tools
and assistance to help them relocate in a timely and cost-effective manner.
It is our shared responsibility to communicate openly and honestly and to
cooperate with one another to ensure the highest level of motivation, morale and
productivity during the relocation process.
Furthermore, we are committed to ensuring that our service partners meet our
requirements for efficient, customer-oriented service delivery. These selected
service partners will work with you throughout your move and will be available
to answer any questions that you have.
You will be asked to confirm receipt of this policy to ensure effective
communication.
Best wishes to you and your family in your new location.

 



--------------------------------------------------------------------------------



 



ELIGIBILITY
When relocating at CA’s request, you will be eligible for the relocation
assistance described in this policy if you are a full time employee or new hire
in Band K, L and ZZ, your residence at the point of origination is rented and
your new principal place of work is at least 50 miles farther than the old
rented residence was from the old place of work (i.e., your commute has
increased more than 50 miles). The anticipated duration of your assignment must
be at least one year, and the relocation of your household is necessary to
significantly reduce the problems of commuting.
Certain relocation expenses for family members (spouses, partners and
dependents) may also be reimbursed. Persons eligible to relocate with the
transferee under this policy include household members and/or dependents that
reside full time in the transferee’s home at the time of relocation. Dependents
are defined as: legal spouse, common law spouse in those states that recognize
common law marriage, domestic partner, legally dependent unmarried children
under 19, legally dependent unmarried children under age 25 who are full time
college students, children with limiting disabilities and/or a parent(s) who is
reliant on the transferee for primary care. Dependent family member information
must be provided to the Relocation Counselor. In non marriage situations, WRRI
will require proof that individuals reside within the same residence.
If a family member currently living with you is also employed by the Company and
will be employed by the Company at the new location, all relocation assistance
and expense reimbursements will be offered and paid once.
MOVE ELIGIBILITY
To be eligible to qualify for relocation assistance, you must be able to
complete your relocation within one year of the start date of your new position.
After this date you will forfeit eligibility for certain benefits. You must also
satisfy the distance requirement listed below. If you do not think you will
qualify in either case, contact your Counselor (as defined below) immediately
for further instructions.

     
1] Mileage from your old home to your new workplace:
                           
2] Mileage from your old home to your old workplace:
                           
3] Subtract line 2 from line 1:
                           

The result on line 3 must be equal to or more than 50 miles.
YOUR RESPONSIBILITIES
Your cooperation throughout the transfer will help to ensure your move is
accomplished with the least inconvenience possible. In addition:

•   You should retain certain receipts and other documents to verify relocation
expenses and support payments made to you by CA under this policy.   •   You are
expected to comply with the time frames established for the various steps of
your relocation, as described in this policy.   •   You must secure necessary
approvals.   •   You must prepare and submit all necessary expense reports in a
timely manner.   •   You must sign your Moving & Relocation Expense Repayment
Agreement in the form provided by Weichert Relocation Resources.

At the conclusion of your move, we will solicit your sincere evaluation of the
policy and services made available to you.
HUMAN RESOURCES RESPONSIBILITIES
All relocation decisions relating to eligibility must be approved by Human
Resources. Human Resources will also make all initial authorizations for
services to all service providers. Human Resources has selected various service
providers to assist with your relocation.

 



--------------------------------------------------------------------------------



 



RELOCATION SERVICE COMPANY
CA has selected Weichert Relocation Resources, Inc. (WRRI) to assist you in
moving to the new location. A WRRI Relocation Counselor (Counselor) will be
assigned as your liaison in coordinating all aspects of your relocation. The
Counselor’s primary objectives are to provide quality service to you while
cost-effectively helping us implement this policy.
FlashPoint
Your Counselor will also provide instructions for accessing FlashPoint, a
customized and secure private Internet site that provides you with “anytime”
access through any Internet connection. From your personalized FlashPoint
homepage, you will be able to:

–   Research destination communities   –   Access helpful moving tips   –  
Query expense information   –   Review benefit details

You can visit WRRI’s website at www.WRRI.com for general information and when
your Counselor provides you with your PIN number, you will be able to access
your own personal information.
LUMP SUM PAYMENTS
Many of the usual relocation expense areas will be handled via a lump sum
payment. The lump sum payment is designed to reduce record-keeping requirements
for your expenses, simplify administrative processes, and provide you with the
maximum flexibility possible and the opportunity to manage your own cash flow
during your relocation. If your actual expenses are less than the lump sum
allowance, you may retain the unused portion. Conversely, if your expenses
exceed the lump sum allowance, you will be responsible for these costs.
The lump sum payment varies based on the factors set forth below.
LUMP SUM COMPONENTS – The following components are included in the lump sum
payment for which you are eligible:
1. One Rental Finding Trip

•   Per diem for meals   •   Lodging for four nights   •   Mid-size rental car  
•   Round trip airline tickets for you and your spouse /partner based upon a
14-day advance purchase or personal auto mileage. (The distance between your old
location and new location must be greater than 250 miles to qualify for air
transportation.)

2. Temporary Living

•   Lodging in corporate housing (or equivalent) for 30 days   •   If lodging
does not have kitchen facilities, a per diem for meals will be factored into the
lump sum calculation   •   Mid-size rental car for 2 weeks   •   One (1) return
trips home for the employee only via coach-class airline ticket based on a
14-day advance purchase.

The allowance for temporary living is of limited duration and will require that
you focus your efforts to obtain a new residence quickly. Per diem rates are
based on hotel costs in the new location. If your personal situation requires a
longer stay, then WRRI can assist you in finding short-term furnished housing,
often at a more attractive rate. However, you will bear any additional costs if
you cannot obtain and occupy adequate housing in the time frames described
above.
CALCULATION AND PAYMENT OF LUMP SUM
Calculations will be based upon your family size, expense projections for the
new location, and the elements of eligible expenses established by CA.
The applicable tax gross-up will be explained to you during the review with your
Counselor of the lump sum payment calculation. For more information, please
refer to the “Tax Information” section or consult your Counselor.
Payment for the total lump sum amount will typically be in two equal
installments:

 



--------------------------------------------------------------------------------



 



-   The first portion will be paid to coincide as closely as possible with your
rental finding trip;   -   The second portion will be paid after your start date
at your new office location.

MISCELLANEOUS ALLOWANCE
This miscellaneous allowance is designed to assist in the various costs you
experience to change auto registrations, move any antiques or valuables which
are not covered under the shipment of household goods, or any other expense not
specifically covered in some other part of this policy. You will qualify for a
miscellaneous allowance equal to half of your new monthly salary up to a maximum
of $12,000.
The miscellaneous allowance is taxable income and generally will be paid by CA
in the next available payroll cycle following your start date at your new office
location based on CA’s payroll cycles and processing dates.
RENTAL FINDING
If you wish to rent an apartment or home in the new location, your Counselor
will assess your needs and develop a profile of your preferences for commuting,
lifestyle, amenities, schools, etc. After initial counseling, an approved
realtor, or apartment finding service, will be assigned to assist you in
organizing an area orientation of suitable, affordable communities. When you
find the right home, your Counselor will assist with any last minute details. In
many areas it is customary to be charged a rental finding fee by the realtor or
apartment finding company. CA will pay expenses for normal and customary rental
finding fees in the new location.
When a lease is signed in the new location, a clause allowing you to terminate
the lease if you are transferred must be included.
A sample “Relocation Clause” may read as follows: “If tenant(s) is
(are) transferred by his/her/their employer to another location, this lease
shall be automatically terminated provided the tenant(s) give(s) the landlord at
least 30 days’ notice.”
LEASE CANCELLATION
CA will pay expenses for terminating your lease in the departure location not to
exceed two (2) months’ rent. If the lease does not permit the employee to cancel
and the landlord has refused to permit the employee to terminate the lease, then
the lease should be reviewed by WRRI or its attorney to determine what, if any,
action should be taken.
NEW HOME PURCHASE MORTGAGE PROGRAMS
Since you are renting at your present location, should you decide to purchase in
the new location, you are not entitled to any home purchase or equivalent
relocation benefits. However, CA can refer you to two national mortgage lenders,
WRRI and GMAC Mortgage Services, who can provide a variety of mortgage options
at competitive rates. You may find their approval and processing times are
shorter than what might otherwise be available and that you qualify for more
financing under their flexible underwriting guidelines and favorable
reimbursement schedule.
MOVING TO YOUR NEW LOCATION
Moving Your Household Goods
WRRI will handle arrangements for the movement of your household goods. Your
Counselor will discuss your options and help you select the right services to
expedite a cost-effective move. CA will be billed directly by the carrier for
the cost of shipping your household goods. The Company does not reimburse tips
to movers. Additionally, an adult must be present when your goods are packed and
delivered.
Authorized Services
The Company will pay for the following services:

•   Normal packing and necessary materials   •   Transportation of household
goods to the new destination   •   Normal appliance services, including wiring
and plumbing modifications required within the house for disconnection and
reconnection of appliances   •   Delivery to the new home. Weekend or holiday
delivery should be avoided and will not be covered   •   Normal unpacking and
removal of packing materials   •   Storage for up to 30 days

 



--------------------------------------------------------------------------------



 



The Company will not pay for the following services:

•   Exclusive use of the van, expedited service or extra drop off/pick up stops
  •   Housecleaning, maid, or debris removal service at either the old or new
home   •   Removal or installation of wall-to-wall carpeting, draperies and/or
rods, electrical fixtures, water softeners, or similar items   •   Packing or
transportation of boats, trailers, airplanes, household pets, plants, building
materials, wood, or any perishable item   •   Disassembly or reassembly of
children’s playhouses or swing sets, portable swimming pools, waterbeds, utility
sheds, fencing, or items of a similar nature

To the extent any of these services is required, the miscellaneous allowance may
be available to pay for that service.
Insuring Your Household Goods
The Company protects the full value of your shipment based on its weight. High
value items must be listed on a separate inventory form and are not covered by
CA. The Company cannot replace (nor will shippers agree to handle) high value
items like securities, cash, art, heirlooms or precious jewelry and, therefore,
we recommend you pack and transport these items yourself.
Moving Your Vehicles
Arrangements for moving your automobiles will be handled by the same carrier who
handles your household goods or, in some cases, a dedicated automobile carrier.
CA will pay the cost of moving up to two automobiles, provided the distance of
your move is greater than 500 miles.
If the distance of your move is less than 500 miles, your mileage (at the
current mileage reimbursement rates) for up to two vehicles will be reimbursed.
Travel will be based on the most direct route.
Final Move Expenses
The Company will reimburse you for actual travel and lodging expenses incurred
for you, your spouse, and family members (as applicable) for your final move to
the new location. Reimbursable expenses include:

•   Mileage (based on the current reimbursement rate) will be paid for the most
direct route for one vehicle unless you choose to fly or ship your vehicle.   •
  If you are shipping your automobile, you will be reimbursed for airfare for
all family members at the coach class rate for one-way tickets purchased at
least fourteen days in advance.   •   Per diem for meals and one night’s lodging
for each 500 miles driven.

WORKING SOLUTIONS – Work/Life & Referral Service
Whether across town or across country, Working Solutions offers comprehensive
employee assistance services to help the Company’s employees and their families
cope with the stress of a move, ease the transition into a new community and
locate dependent care and resources in their area. Working Solutions provides
information and referrals to a variety of helpful resources to assist with the
move and to help you settle into the new community.
Access Working Solutions via phone at 877-838-7525 (or 800-842-9489 if you are
hearing impaired) 24 hours a day.
Access Working Solutions via the Web as follows:
1. Click the link for WorkLife from your corporate intranet or enter the URL:
https://www.liveandworkwell.com
2. Follow the on-screen instructions. When prompted for an access code, enter
11610.
TAX INFORMATION
As you might expect, your total income will look a little different because of
your move. That is because current tax law and Internal Revenue Service
(IRS) regulations require that we report as income all relocation expense
reimbursement made to you, or paid on your behalf. Therefore, the tax effects of
relocation transactions can only be determined on an individual basis. It is
important that you talk to a tax professional to find out how certain kinds of
assistance may affect your own tax situation. Keep in mind

 



--------------------------------------------------------------------------------



 



that CA will not reimburse tax preparation or tax counseling expenses (although
your miscellaneous allowance can at your discretion be applied to these
expenses).
All relocation expenses that CA pays on your behalf or directly to you are
reported to the IRS as compensation, which will be included in your gross annual
income. The only exceptions are:

•   The expenses associated with shipment of your household goods.   •   The
travel and lodging (not meals) for you and your family during the final move.

These costs are considered “excludable from income” and will not be shown on
your W-2 form. Note: This includes expenses for the day you arrive. You can
include any lodging expenses you had in the area of your former home within one
day after you could not live in your former home because your furniture has been
moved.
Based on IRS and state requirements, CA will include reimbursed relocation
expenses on your W-2 form in the year in which they are paid. When you receive
your W-2 form, you will also receive a statement detailing the relocation
expenses related to your move, including money paid to you to help offset tax
liability from this additional income. This is referred to as “tax gross-up”.
The tax gross-up is also considered income, so in the calculation of gross-up
there is an adjustment to cover this additional tax liability. Appropriate
withholding for Federal, State, local, Social Security, and/or Medicare taxes
will be made, and deposited with your regular withholdings.
The tax gross-up calculation will be based on the following factors:

•   How many dependents you claim and your tax filing status (single, joint,
etc.).   •   Company compensation is only defined to include the annualized base
salary and relocation expenses. Any commission, bonus and stock options, etc.
are excluded. We will not include any spousal income (unless your spouse is also
employed with CA), even if you are filing jointly.   •   The higher of the
standard deduction or estimated itemized deduction of the respective taxing
authorities.   •   Your destination state.

Note: You will be responsible for all local taxes applicable in either the
departure or destination location. Nothing in this policy should be construed as
providing, directly or indirectly, Income Tax advice. For more information about
moving expenses, we suggest that you obtain IRS Publication 521 “Moving
Expenses” and that you retain the services of a professional tax advisor
/preparer.

 



--------------------------------------------------------------------------------



 



              Gross-Up   Tax Calculation
The tax gross-ups to be provided by the Company for the various “relocation
expense” items are outlined below. The actual gross-up decision is based on the
deductibility of the item according to then current IRS tax laws. Relocation
Expense
       
 
       
Lump Sum Payment
  Yes   At individual’s tax rate
 
       
Rental Finding Fee
  Yes   At individual’s tax rate
 
       
Lease Cancellation Fee
  Yes   At individual’s tax rate
 
       
Final Move Meals
  Yes   At individual’s tax rate
 
       
Mileage Reimbursement
  Yes   At individual’s tax rate
 
       
Miscellaneous Allowance
  No   Withhold federal, state and local taxes
 
       
Final Move Lodging/Transportation
  No   None -not included in
employee income
 
       
Household Goods Shipment & Storage up To 30 days
  No   None -not included in
employee income

 